Citation Nr: 1718396	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent prior to September 1, 2015, and in excess of 70 percent from September 1, 2015, for posttraumatic stress disorder (PTSD) with major depressive disorder. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the time period prior to September 1, 2015.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in April 2012 and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In March 2015, the Board remanded the increased rating and service connection issues for additional development. 

In a March 2016 rating decision, the RO granted an increased rating for the Veteran's service-connected PTSD with major depressive disorder to 70 percent, effective September 1, 2015.  In a May 2016 rating decision, the RO also granted entitlement to a TDIU rating, effective September 1, 2015.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved his claims.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran has asserted he was unemployable due to his service-connected PTSD since filing his increased rating claim in August 2011.  The determination of whether the Veteran is entitled to TDIU for the time period prior to September 1, 2015, is part and parcel of the determination of the increased rating claim for service-connected PTSD with major depressive disorder referenced above.  Rice v. Shinseki, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the electronic claims file reveals that further development on the matters entitlement to an evaluation in excess of 50 percent prior to September 1, 2015, and in excess of 70 percent from September 1, 2015, for PTSD with major depressive disorder; entitlement to TDIU prior to September 1, 2015; and entitlement to service connection for right knee, left knee, and lumbar spine disorders is warranted.

As an initial matter, in the March 2015 Remand, the Board instructed the AOJ to request and obtain complete records of VA treatment since 2010 from Tulsa Oklahoma Vet Center.  While the AOJ requested authorization to obtain records from the Tulsa Oklahoma Vet Center in July and December 2015 and the record includes a February 2013 letter from his Vet Center Counselor, the specified treatment records have not been obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  As Vet Center records are considered federal records for duty to assist purposes, on remand the AOJ must either obtain complete records of VA treatment since 2010 from Tulsa Oklahoma Vet Center or make a formal finding that further efforts to obtain the records would be futile.  Dunn v. West, 11 Vet. App. 462, 466 (1998) (stating Vet Centers are considered VA facilities for the purposes of the duty to assist).  

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed knee and lumbar spine disorders as well as his service-connected psychiatric disabilities from Muskogee and Fayetteville VA Medical Centers (VAMC) as well as Jay VA Outpatient Clinic (VAOPC).  Furthermore, in an October 2015 statement received prior to issuance of the March 2016 supplemental statement of the case and certification of these matters to the Board, the Veteran specifically notified the AOJ that he continued to receive treatment for his medical and mental conditions from VA treatment providers.  As evidence of record only includes treatment records dated up to July 2015 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, all identified private treatment records should be obtained and associated with the record.  Here, the Veteran has continually asserted that he received lumbar spine treatment from Dr. P. A., D. C. at Allsup Chiropractic Clinic and has submitted a March 2016 statement from that provider.  While the Board is cognizant that the AOJ already sought but did not receive authorization from the Veteran in July and December 2015 to obtain those records, it will give the Veteran another chance to submit or authorize the AOJ to obtain these identified private treatment records on remand.  38 C.F.R. § 3.159(c) (2016).

Finally, the issue of entitlement to TDIU prior to September 1, 2015, is inextricably intertwined with the increased rating claim on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the Board will defer further consideration of this issue until the increased rating issue is adjudicated.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's claimed lumbar spine and knee disorders as well as his service-connected psychiatric disabilities from Fayetteville and Muskogee VAMCs as well as Jay VAOPC for the time period from July 2015 to the present and associate them with the record.

2.  With any necessary assistance from the Veteran, obtain any records from August 2010 to present from the Tulsa Oklahoma Vet Center.  If the records from the Tulsa Oklahoma Vet Center are unavailable and further attempts to obtain those records would be futile, enter a formal finding of unavailability and notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2016).

3.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include private treatment records from Dr. P. A., D. C. at Allsup Chiropractic Clinic.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his claimed lumbar spine disorder.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the March 2016 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


